

Exhibit 10.1
AMENDMENT NO. 8 TO LOAN AND SECURITY AGREEMENT
THIS AGREEMENT NO. 8 TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is made
as of May 2, 2016 by and among KEMET ELECTRONICS CORPORATION, a Delaware
corporation (“KEC”), KEMET FOIL MANUFACTURING, LLC, a Delaware limited liability
company (“KEMET Foil”), KEMET BLUE POWDER CORPORATION, a Nevada corporation,
(“KEMET Blue”), THE FOREST ELECTRIC COMPANY¸ an Illinois corporation (“FELCO”
and, together with KEC, KEMET Foil, and KEMET Blue, each individually, a “U.S.
Borrower” and, collectively, “U.S. Borrowers”), KEMET ELECTRONICS MARKETING (S)
PTE LTD., a Singapore corporation (“Singapore Borrower” and, together with U.S.
Borrowers, each individually, a “Borrower” and, collectively, “Borrowers”), the
financial institutions party hereto as lenders (collectively, “Lenders”) and
BANK OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).
W I T N E S S E T H:
WHEREAS, Borrowers, Lenders and Agent have entered into a Loan and Security
Agreement, dated as of September 30, 2010 (as amended, restated, renewed,
extended, substituted, modified and otherwise supplemented from time to time,
the “Loan Agreement”), and certain other Loan Documents (as defined in the Loan
Agreement);
WHEREAS, Borrowers have requested that Agent and Lenders agree to amend certain
provisions of the Loan Agreement, and Agent and Lenders are willing to do so,
subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS.
Capitalized terms used and not defined in this Agreement shall have the
respective meanings given them in the Loan Agreement.
SECTION 2.
ACKNOWLEDGMENTS.

2.1    Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of May 2, 2016, U.S. Borrowers are jointly and
severally indebted to Agent and Lenders in respect of the Revolver Loans in the
principal amount of $19,881,290.73 and in respect of LC Obligations in the
amount of $0, and Singapore Borrower is indebted to Agent and Lenders in respect
of the Revolver Loans in the principal amount of US$14,000,000. All such
amounts, together with interest accrued and accruing thereon, and fees, costs,
expenses and other charges now or hereafter payable by each Borrower to Agent
and Lenders, are unconditionally owing by such Borrower to


4318741.1
 
 




--------------------------------------------------------------------------------




Agent and Lenders in accordance with the terms of the Loan Documents, without
offset, defense or counterclaim of any kind, nature or description whatsoever.
2.2    Acknowledgment of Security Interests. Each Borrower hereby acknowledges,
confirms and agrees that Agent, for the benefit of Secured Parties, has and
shall continue to have valid, enforceable and perfected first priority Liens,
subject to Permitted Liens, upon and security interests in the Collateral of
such Borrower heretofore granted to Agent, for the benefit of Secured Parties,
pursuant to the Loan Documents or otherwise granted to or held by Agent, for the
benefit of Secured Parties, and upon and in which Agent, for the benefit of
Secured Parties, presently has perfected first priority Liens and security
interests.
2.3    Binding Effect of Documents. Each Borrower hereby acknowledges, confirms
and agrees that: (a) each of the Loan Documents to which it is a party has been
duly executed and delivered, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower contained in the
Loan Documents and in this Agreement constitute the legal, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such obligations, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity, and (c) Agent and Lenders are and shall be entitled to
the rights, remedies and benefits provided for in the Loan Documents and
applicable law.
SECTION 3.    AMENDMENTS
3.1    Exhibit A to the Loan Agreement is hereby deleted in its entirety and
replaced with the new Exhibit A to the Loan Agreement set forth on Exhibit I
attached hereto.
3.2    Schedule 1.1 to the Loan Agreement is hereby deleted in its entirety and
replaced with the new Schedule 1.1 set forth on Exhibit II attached hereto.
3.3    Section 1.1 of the Loan Agreement is hereby amended to insert the
following new defined term in the appropriate alphabetical order:
“Eighth Amendment Effective Date: May 2, 2016.”
3.4    The definition of “LIBOR” set forth Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
“LIBOR: for any Interest Period with respect to a LIBOR Revolver Loan, the per
annum rate of interest (rounded up to the nearest 1/8th of 1%) determined by
Agent at or about 11:00 a.m. (London time) two (2) Business Days prior to
commencement of such Interest Period, for a term equivalent to such Interest
Period, equal to the London Interbank Offered Rate, or comparable or successor
rate approved by Agent, as published on the applicable Reuters screen page (or
other commercially available source designated by Agent from time to time);
provided, that any comparable successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice;
provided, further, that in no event shall LIBOR be less than zero.”


3275418.4
2
 




--------------------------------------------------------------------------------




SECTION 4.    AGREEMENT REGARDING INCREASE IN REVOLVER COMMITMENT.
Borrowers, Agent, and the Lenders hereby acknowledge, confirm, and agree that
the increase in the Revolver Commitment on the Eighth Amendment Effective Date
set forth in this Agreement (the “Eighth Amendment Increase”) shall not
constitute an increase in the U.S. Revolver Commitments described in Section
2.1.8 of the Loan Agreement, and the Eighth Amendment Increase shall be made
without regard to and notwithstanding the terms, conditions, and limitations set
forth in Section 2.1.8 of the Loan Agreement.
SECTION 5.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
Each Borrower hereby represents, warrants and covenants with and to Agent and
Lenders as follows:
5.1    Authorization.
(a)    Each Obligor has the corporate or limited liability company power and
authority to execute, deliver and perform this Agreement and, in the case of the
Borrowers, to obtain the extensions and increases of credit under the Loan
Agreement as amended by this Agreement (the “Amended Loan Agreement”).
(b)    No consent or authorization of, filing with, notice to or other act by,
or in respect of, any Governmental Authority or any other Person is required to
be obtained by the Loan Parties in connection with this Agreement, except
consents, authorizations, filings, acts and notices which have been obtained,
taken or made and are in full force and effect.
(c)    This Agreement has been duly executed and delivered on behalf of each
Obligor that is a party hereto. This Agreement and the Amended Loan Agreement
constitute the legal, valid and binding obligations of the Borrowers and the
other Loan Parties and are enforceable against the Borrowers and the other Loan
Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
5.2    Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of such Borrower to Agent and Lenders in any of
the Loan Documents was true and correct in all material respects when made
(except for those representations and warranties that were already qualified by
concepts of materiality or by express thresholds, which representations and
warranties shall be true and correct in all respects) and is true and correct in
all material respects on and as of the date of this Agreement with the same full
force and effect as if each of such representations and warranties had been made
by or on behalf of such Borrower on the date hereof and in this Agreement (other
than such representations and warranties that relate solely to a specific prior
date).
5.3    Binding Effect of Documents. This Agreement and the other Loan Documents
have been duly executed and delivered to the Lender by such Borrower and are in
full force and effect, as modified hereby.


3275418.4
3
 




--------------------------------------------------------------------------------




5.4    No Conflict, Etc. The execution, delivery and performance of this
Agreement by such Borrower will not violate or cause a default under any
Applicable Law or Material Contract of such Borrower and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues, other than Permitted Liens.
5.5    No Default or Event of Default. No Default or Event of Default exists
immediately prior to the execution of this Agreement and no Default or Event of
Default will exist immediately after the execution of this Agreement and the
other documents, instruments and agreements executed and delivered in connection
herewith.
5.6    Additional Events of Default. Any misrepresentation by such Borrower, or
any failure of such Borrower to comply with the covenants, conditions and
agreements contained in any Loan Document, herein or in any other document,
instrument or agreement at any time executed and/or delivered by such Borrower
with, to or in favor of Agent and/or Lenders shall, subject to the terms and
provisions of the Loan Agreement and the other Loan Documents, constitute an
Event of Default hereunder, under the Loan Agreement and the other Loan
Documents.
SECTION 6.    AMENDMENT FEE.
On the date hereof, in consideration of the amendments to the Loan Agreement
requested by Borrowers and agreed to by Agent and Lenders, Borrowers shall pay
to Agent an amendment fee in the amount of $12,500 (the “Amendment Fee”). The
Amendment Fee shall be fully earned, due and payable on the date hereof and
shall not be subject to refund, rebate or proration for any reason whatsoever.
SECTION 7.
CONDITIONS PRECEDENT.

The effectiveness of the terms and provisions of this Agreement shall be subject
to the receipt by Agent of:
(a)    this Agreement, in form and substance satisfactory to Agent in its sole
discretion, duly authorized, executed and delivered by each Borrower, Lenders
and Agent;
(b)    a Fourth Amended and Restated Revolver Note, in form and substance
satisfactory to Agent in its sole discretion, duly authorized, executed and
delivered by each Borrower;
(c)    the Amendment Fee; and
(d)    such other documents, instruments and agreements as Agent in its
discretion deems reasonably necessary, all in form and substance satisfactory to
Agent.
SECTION 8.    PROVISIONS OF GENERAL APPLICATION.
8.1    Effect of this Agreement. Except as modified pursuant hereto, and
pursuant to the other documents, instruments and agreements executed and
delivered in connection herewith, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the effective date hereof. To the extent of conflict between the terms of
this Agreement and the other Loan


3275418.4
4
 




--------------------------------------------------------------------------------




Documents, the terms of this Agreement shall control. Any Loan Document amended
hereby shall be read and construed with this Agreement as one agreement.
8.2    Costs and Expenses. Borrowers absolutely and unconditionally agree to pay
to Agent, on demand by Agent at any time and as often as the occasion therefor
may require, whether or not all or any of the transactions contemplated by this
Agreement are consummated: all reasonable fees and disbursements of any counsel
to Agent in connection with the preparation, negotiation, execution, or delivery
of this Agreement and any agreements delivered in connection with the
transactions contemplated hereby and all reasonable out-of-pocket expenses which
shall at any time be incurred or sustained by Agent or its directors, officers,
employees or agents as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Agreement and any
agreements prepared, negotiated, executed or delivered in connection with the
transactions contemplated hereby.
8.3    No Third Party Beneficiaries. The terms and provisions of this Agreement
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Agreement.
8.4    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Agreement.
8.5    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
8.6    Merger. This Agreement sets forth the entire agreement and understanding
of the parties with respect to the matters set forth herein. This Agreement
cannot be changed, modified, amended or terminated except in a writing executed
by the party to be charged.
8.7    Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the other documents, and no investigation by Agent or any closing shall
affect the representations and warranties or the right of Agent to rely upon
them.
8.8    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement.
8.9    Reviewed by Attorneys. Each Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to have this Agreement reviewed by, and to discuss this
Agreement and each document executed in connection herewith with, such attorneys
and other persons as such Borrower may wish, and (c) has entered into this
Agreement and executed and delivered all documents in connection herewith of its
own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge


3275418.4
5
 




--------------------------------------------------------------------------------




and agree that neither this Agreement nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.
8.10    Governing Law; Consent to Jurisdiction and Venue.
(a)    THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
(b)    EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY HERETO, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT.
Nothing herein shall limit the right of Agent or any Lender to bring proceedings
against any Obligor in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law. Nothing in this
Agreement shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.
8.11    Waivers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
HERETO; (B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT,
NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY AGENT ON WHICH A BORROWER MAY IN ANY WAY BE
LIABLE, AND HEREBY RATIFIES ANYTHING AGENT MAY DO IN THIS REGARD; (C) NOTICE
PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL; (D) ANY BOND OR
SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING AGENT TO EXERCISE
ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND
EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT OR ANY LENDER, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT
ACTION, OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G)
NOTICE OF ACCEPTANCE HEREOF. Each Borrower


3275418.4
6
 




--------------------------------------------------------------------------------




acknowledges that the foregoing waivers are a material inducement to Agent and
Lenders entering into this Agreement and that Agent and Lenders are relying upon
the foregoing in their dealings with Borrowers. Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
8.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute but one and the same Amendment. In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.




[Signature page follows]








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.


KEMET ELECTRONICS CORPORATION


By: _____________________________________
Name: __________________________________
Title: ___________________________________


KEMET ELECTRONICS MARKETING (S) PTE LTD.


By: _____________________________________
Name: __________________________________
Title: ___________________________________


KEMET FOIL MANUFACTURING, LLC


By: _____________________________________
Name: __________________________________
Title: ___________________________________


KEMET BLUE POWDER CORPORATION


By: _____________________________________
Name: __________________________________
Title: ___________________________________


THE FOREST ELECTRIC COMPANY


By: _____________________________________
Name: __________________________________
Title: ___________________________________





BANK OF AMERICA, N.A.,
as Agent and sole Lender


By: _____________________________________
Name: __________________________________
Title: ___________________________________










EXHIBIT I
EXHIBIT A
to
LOAN AND SECURITY AGREEMENT


FOURTH AMENDED AND RESTATED REVOLVER NOTE
May 2, 2016
$65,000,000
New York, New York



KEMET ELECTRONICS CORPORATION, a Delaware corporation (“KEC”), KEMET FOIL
MANUFACTURING, LLC, a Delaware limited liability company (“Foil”), KEMET BLUE
POWDER CORPORATION, a Nevada corporation (“KEMET Blue”), THE FOREST ELECTRIC
COMPANY¸ an Illinois corporation (“FELCO” and, together with KEC, Foil, and
KEMET Blue, each individually a “Borrower” and, collectively, “Borrowers”), for
value received, hereby unconditionally promises to pay to the order of BANK OF
AMERICA, N.A. (“Lender”), the principal sum of SIXTY FIVE MILLION DOLLARS
($65,000,000), or such lesser amount as may be advanced by Lender as U.S.
Revolver Loans and owing as U.S. LC Obligations from time to time under the Loan
Agreement described below, together with all accrued and unpaid interest
thereon. Terms are used herein as defined in the Loan and Security Agreement
dated as of September 30, 2010, among Borrowers, KEMET Electronics Marketing (S)
Pte Ltd., a Singapore corporation, Bank of America, N.A., as Agent, Lender, and
certain other financial institutions, as such agreement may be amended,
modified, renewed or extended from time to time (“Loan Agreement”).
Principal of and interest on this Fourth Amended and Restated Revolver Note
(this “Note”) from time to time outstanding shall be due and payable as provided
in the Loan Agreement. This Revolver Note is issued pursuant to and evidences
U.S. Revolver Loans and U.S. LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers. The Loan Agreement contains provisions
for acceleration of the maturity of this Revolver Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to U.S. Revolver Loans and U.S. LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Borrowers hereunder or under any
other Loan Documents.
Time is of the essence of this Note. Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
This Note amends, restates, supersedes and replaces in its entirety that certain
Third Amended and Restated Revolver Note dated December 19, 2014 executed by
Borrowers in favor of Lender (the “Existing Note”). This Note is being delivered
in substitution for and replacement of, and not in satisfaction of, the Existing
Note. This Note is not intended to extinguish, release or otherwise discharge
Borrowers’ obligations under the Existing Note and is not intended to be a
novation of Borrowers’ obligations thereunder.


[Signature page follows]



IN WITNESS WHEREOF, this Note is executed as of the date set forth above.






KEMET ELECTRONICS CORPORATION




By_____________________________________
     Title:


 
KEMET FOIL MANUFACTURING, LLC


By_____________________________________
       Title:


 
KEMET BLUE POWDER CORPORATION


By_____________________________________
     Title:








 
THE FOREST ELECTRIC COMPANY


By_____________________________________
     Title:



EXHIBIT II
Schedule 1.1


Revolver Commitments of Lenders


Lender


Revolver Commitment
Bank of America, N.A.
$65,000,000
 
 
 
 
 
 




 

















3275418.4
7
 


